SUPPLEMENTAL EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

12. (Currently Amended) The flashlight according to Claim 10, wherein the button assembly is engaged to a biasing element.

18. (Currently amended) The flashlight according to Claim 15 

19. (Currently amended) The flashlight according to Claim 15 

20. (Currently amended) The flashlight according to Claim 15 

Statement of Reasons for Allowance
Claims 1-3, 6-12, 14, 15, and 18-20 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a flashlight comprising a circular metal body with first end, second end, first and second side protrusions forming the shape of a cross, a transparent cover projecting from an opening on the first end of the body, a button assembly engaged to the second end of the body, and a light assembly disposed within the body for projecting light outwardly from only the transparent cover as specifically called for the claimed combinations.
The closest prior art, Arcadia et al. (US 5564816) teaches several limitations and their specifics as rejected in the office action on 06/23/2020.
However Arcadia et al. fail to disclose the body being made of metal and that light emission only occurs from the transparent cover apparatus which is engaged to a projecting from an opening on the first end of the body as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Arcadia et al.  reference in the manner required by the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.T.E/Examiner, Art Unit 2875                                                                                                                                                                                                        

/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875